DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2020 has been entered.
 
Response to Amendment
The amendment filed on October 7, 2020, cancelled no claims.  Claims 1 was amended and no new claims were added.  Claims 4-16 have been previously withdrawn. Claims 4-10 have been rejoined as indicated below. As such, the currently pending claims addressed below are claims 1-10. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
This application is in condition for allowance except for the presence of claim 11 directed to a nonelected without traverse. Accordingly, claim 11 been canceled.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation Notes
The following factual findings and interpretations, pursuant to Examiner’s evaluation of the evidence presented, are hereby made of record:
Prosecution History: Applicant has elected Group I Species A – as identified by classification. (See Election Requirement of 3/6/2019, Response of 5/6/2019, PTOL-413).
Interpretation of Terminology:
fibre art”:  A fibre art may include any activity which utilizes as a source material, a fibre material, for example, knitting, crocheting, weaving, and/or sewing (Applicant’s Specification paragraph 17).
“fibre material”:  A fibre material includes any material which is formed from spinning, weaving, and/or forming a fibre, for example, yarn, string, thread, fabric, and the like (Applicant’s Specification paragraph 17). 
“skein”: a “skein is a ball or spool of yarn (Applicant’s Specification paragraph 33 and as clarified by counsel in interview dated August 22, 2019)
“sensing device”:  The sensing devices 310 may be any type of sensing devices for tracking use of a fibre material (Applicant’s Specification paragraph 17).
“predefined target”:  The examiner is interpreting the term “predefined target” to be a “predefined valuation parameter or condition associated with at least one of the time of performing the fibre art, speed of performing the fibre art, amount of fibre material used, position along the yarn, a certain number of stitches being performed, completing of a project using one or more predefined stitches, finishing a project having a certain difficulty, using a predefined amount of the fibre material, or the uncovering of the concealed tracker”.  Examiner notes that the specification is silent as to the term “target”. Paragraph 7 of the applicant’s specification indicates time and speed of performing the fibre art has a predefined valuation parameters. Paragraph 22 of the applicant’s specification indicates “a predefined amount of the fibre material” or “a predefined position along the yarn”. Paragraph 24 of the applicant’s specification indicates that predefined conditions include “a certain number of stitches being performed”, “completing of a project using one or more 
“tracker”:  A “tracker may be a coupon, token, or ticket that reveals a code, number, or some other form of identifier which allows the individual to exchange the coupon, token, or ticket for an incentive at, for example, a specific store, online, or through some other specified manner. Alternatively, the tracker may be a token which electronically transmits information for redemption” (Applicant’s Specification: Paragraph 18 – The examiner notes that counsel indicated in an interview dated August 22, 2019 that a tracker is in the yarn or points in the yarn which can be used to sense the use of the yarn.  However, this is inconsistent with the term as used in the applicant’s specification. Nowhere in the applicant’s specification does it indicate that the token, coupon, ticket is used to sense the use of the yarn)
“tracking”:  monitoring or interacting with metallic or other conductive material provided in the fiber by a sensing device to determine the use of a fibre material (Applicant’s Specification: Paragraph 29)

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The amendment filed on October 7, 2020 have overcome the 35 U.S.C. 112(b) rejections of Claims 1-3. 
Possible Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art that discloses a system for encouraging study or mastery of a fibre art skill, the system comprising: fibre material for using in performing the fibre art skill; one or more sensing devices configured to track use of the fibre material while performing the fibre art skill; at least one processor configured to: receive information regarding use of the fibre material while performing the fibre art skill; determine whether or not a one or more predefined targets have been achieved; upon determining that a predefined target has been achieved, providing an incentive to the individual that performed the fibre art skill (See the prior art of Felice: US 2012/0296465 and Ho et al.: Development of a Low-Profile Sensor Using Electro-conductive Yarns in Recognition of Slippage, IEEE/RSJ International Conference on Intelligent Robots and Systems, September 2011. However, the examiner has been unable to find prior art that discloses one or more sensing devices configured to track use of the fibre material by sensing the metallic or other conductive material while an individual is performing the fibre art skill”. As such, the claims recite subject matter that the examiner has been unable to find in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621